           Case 1:21-cv-01772-CM Document 20 Filed 03/26/21 Page 1 of 1


                                                                 CHIESA SHAHINIAN & GIANTOMASI PC

                                                                          11 TIMES SQUARE, 34TH FLOOR
                                                                                    NEW YORK, NY 10036




                                                                                 MATTHEW E. BECK
                                                                                 mbeck@csglaw.com
                                                                                   (O) 973.530.2024
                                                                                    (F) 973.530.2224


                                          March 26, 2021


VIA ECF

Hon. Colleen McMahon
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:   Securities & Exchange Commission v. Airborne Wireless Network
               Docket No. 1:21-cv-01772 (CM)
               FIRST REQUEST FOR EXTENSION OF TIME TO RESPOND
               TO COMPLAINT - WITH CONSENT

Dear Judge McMahon:

        We represent Defendant Eric Scheffey in the above-referenced matter. We write to request
a one-month extension to the time to answer or otherwise plead in the above-captioned case. The
extension would move the deadline from April 1, 2021 to May 3, 2021. Plaintiff’s counsel has agreed
to the requested extension.

        The extension is warranted because Dr. Scheffey is presently traveling and is still in the
process of engaging lead counsel, who will need time to review and formulate a response to the
allegations in the complaint. Additionally, the extension will align Dr. Scheffey’s deadline with the
deadline applicable to other defendants, which should help to avoid duplicative pleadings, motions,
and/or hearings.

                                             Respectfully,



                                             Matthew E. Beck

MB:ljb




           NEW JERSEY                                                       NEW YORK

                                                                                        4832-3469-6418
